Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 1 of 7
                                                       UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF MISSISSIPPI


                                                              FILE D
                                                               Jun 02 2021
                                                        ARTHUR JOHNSTON, CLERK
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 2 of 7




                                                           2
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 3 of 7




                                                            3
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 4 of 7
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 5 of 7



                                                            5
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 6 of 7



                                                          6
Case 1:20-cr-00075-HSO-JCG Document 75 Filed 06/02/21 Page 7 of 7
